ORDER
PER CURIAM.
Corey Wade (“Movant”) appeals the motion court’s denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. After examining the entire record, we find the motion court’s findings of fact and conclusions of law are not clearly erroneous, as the record clearly refutes Movant’s claim that he did not knowingly and voluntarily enter his guilty plea due to ineffective assistance of his plea counsel.
No jurisprudential purpose would be served by a written opinion. However, we *289have provided' the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).